PER CURIAM:
In this attorney disciplinary matter, respondent and Disciplinary Counsel have entered into an agreement under Rule *17221, RLDE, Rule 413, SCACR. In the agreement, respondent admits misconduct and consents to a public reprimand. We accept the agreement.
In his representation of a plaintiff in a civil action, respondent failed to reply to interrogatories and requests for production. The defendants filed a motion to compel production of records, but received no response. Defendants then obtained a circuit court order directing respondent to respond to the discovery. Respondent again failed to file a timely response. Defendants filed a motion to dismiss for respondent’s failure to comply with the circuit court order. The circuit court granted the motion and dismissed the action.
Respondent admits that he neglected a legal matter by failing to file timely responses to the discovery requests as directed by the circuit court. Pursuant to Rules 1.1 and 1.3 of the Rules of Professional Conduct, Rule 407, SCACR, respondent had a duty to represent his client’s interests competently and diligently. Respondent neglected this duty when he failed to file timely responses to discovery requests.
By violating the Rules of Professional Conduct, respondent has committed misconduct under Rule 7(a)(1), RLDE. In our opinion, respondent’s misconduct warrants a public reprimand. Accordingly, respondent is hereby publicly reprimanded for his misconduct.
PUBLIC REPRIMAND.
BURNETT, J., not participating.